Case 1:20-cv-00386-LEK-KJM Document 11 Filed 03/29/21 Page 1 of 13   PageID #: 463



                        UNITED STATES DISTRICT COURT

                              DISTRICT OF HAWAII


   ERIK WILLIS,                            CIV. NO. 20-00386 LEK-KJM

                     Petitioner,

         vs.

   FRANCIS SEQUEIRA, WARDEN OF OAHU
   COMMUNITY CORRECTIONAL CENTER;

                     Respondent.


            ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                AND DENYING CERTIFICATE OF APPEALABILITY

               Before the Court is Petitioner Erik Willis’s

  (“Willis”) Petition for Writ of Habeas Corpus (“Petition”),

  filed on September 1, 2020.       [Dkt. no. 1.]    Respondent Francis

  Sequeira, Warden of Oahu Community Correctional Center (“the

  Warden” and “OCCC”), filed his Answer to the Petition for Writ

  of Habeas Corpus (“Answer”) on September 28, 2020, and Willis

  filed his reply to the Answer on October 1, 2020.           [Dkt. nos. 4,

  8.]   On November 13, 2020, an entering order was issued

  informing the parties of the Court’s ruling on the Petition.

  [Dkt. no. 10.]     The instant Order supersedes that entering

  order.    For the reasons stated below, Willis’s Petition is

  hereby denied, and a certificate of appealability is also

  denied.
Case 1:20-cv-00386-LEK-KJM Document 11 Filed 03/29/21 Page 2 of 13    PageID #: 464



                                  BACKGROUND

              On July 11, 2020, Willis was arrested for attempted

  murder in the second degree, related to the stabbing of M.K. on

  July 8, 2020, and the arresting officer executed a Declaration

  in Support of Warrantless Arrest.        [Answer, App’x A (Judicial

  Determination of Probable Cause for the Extended Restraint of

  Liberty of Warrantless Arrestee) at 2-4.]         On July 12, 2020,

  Judge Michael Tanigawa of the State of Hawai`i, District Court

  of the First Circuit, Honolulu Division (“state district

  court”), found that there was probable cause for the arrest.

  [Id. at 1.]    Judge Tanigawa also set Willis’s bail at $200,000.

  [Answer, App’x B (Complaint and Warrant of Arrest).]           Willis

  posted a bail bond on July 13, 2020 and was released.              [Id.,

  App’x C (Bail Bond, with receipt).]

              On July 24, 2020, the grand jury in the State of

  Hawai`i, First Circuit Court (“state circuit court”), indicted

  Willis for one count of attempted murder in the second degree,

  and a Grand Jury Bench Warrant was issued.         [Id., App’x D

  (Indictment in State v. Willis, Case No. 1CPC-XX-XXXXXXX (“state

  circuit court case”)), App’x E (bench warrant).]          Judge Edwin

  Nacino increased Willis’s bail to one million dollars.             [Id.,

  App’x E at 2.]     The Grand Jury Bench Warrant was returned on

  July 26, 2020.     [Id., App’x F.]



                                       2
Case 1:20-cv-00386-LEK-KJM Document 11 Filed 03/29/21 Page 3 of 13   PageID #: 465



              On July 28, 2020, Willis filed a Motion for Bail

  Reduction (“Willis Bail Motion”) and an ex parte motion to

  shorten time for the hearing on the motion.          [Id., App’x G

  (motion to shorten time), App’x H (Willis Bail Motion).]            The

  next day, the State of Hawai`i (“the prosecution”) filed a

  Motion to Deny Defendant Bail (“Prosecution Bail Motion”) and an

  ex parte motion to shorten time for the hearing on the motion.

  [Id., App’x I (motion to shorten time), App’x J (Prosecution

  Bail Motion).]

              On July 30, 2020, state circuit court Judge Shirley

  Kawamura held a hearing on both motions.         [Id., App’x K

  (Findings of Fact, Conclusions of Law, and Order Granting State

  of Hawai`i’s Motion to Deny Defendant Bail and Denying

  Defendant’s Motion for Bail Reduction, filed 8/7/20 (“8/7/20

  Bail Order”)) at 1.]      Among the documents that Judge Kawamura

  considered were the Pretrial Bail Report, filed on July 29,

  2020, and a letter from the State of Hawai`i, Department of

  Health (“DOH Letter”).      [Id., App’x K (8/7/20 Bail Order) at 1;

  id., App’x K at 4, ¶ 8.]      The bail report was prepared “by the

  Oahu Intake Service Center utilizing an objective pretrial

  assessment tool which assessed Defendant’s risk level as high.”

  [Answer, App’x K at 2, ¶ 7.]       Judge Kawamura noted there was no

  “evidence of a plan for further monitoring or further treatment

  of [Willis].”     [Id., App’x K at 3, ¶ 10.]      She found that Willis

                                       3
Case 1:20-cv-00386-LEK-KJM Document 11 Filed 03/29/21 Page 4 of 13    PageID #: 466



  had “not presented any evidence or any condition or combination

  of conditions that would reasonably assure [Willis’s] appearance

  as required and the safety of any other person and the

  community.”    [Id., App’x K at 3, ¶ 11.]

              Judge Kawamura concluded that Haw. Rev. Stat. § 804-

  3(b)(3) allows for the denial of bail “where the charge is for a

  serious crime and ‘[t]here is a serious risk that the person

  poses a danger to any person or the community.’”          [Answer,

  App’x K at 4, ¶ 5 (alteration in 8/7/20 Bail Order).]              Judge

  Kawamura therefore granted the Prosecution Bail Motion and

  denied the Willis Bail Motion.       [Id., App’x K at 4, ¶ 9.]

              On August 3, 2020, based on Judge Kawamura’s oral

  ruling at the July 30, 2020 hearing, Willis filed a Petition for

  Writ of Habeas Corpus and/or Mandamus with the Hawai`i Supreme

  Court.    [Id., App’x L (petition filed in Willis v. Kawamura,

  SCPW-XX-XXXXXXX).]     On September 2, 2020, the supreme court

  issued an order denying the petition because “it cannot be said

  that the respondent judge committed a flagrant and manifest

  abuse of discretion in denying bail under the specific facts and

  circumstances of this case.”       [Id., App’x M at 1 (citations

  omitted).1]




        1The supreme court’s September 2, 2020 order in Willis v.
  Kawamura is also available at 2020 WL 5231602.


                                       4
Case 1:20-cv-00386-LEK-KJM Document 11 Filed 03/29/21 Page 5 of 13   PageID #: 467



              On September 5, 2020, Willis filed a Motion to Compel

  Production of Defendant for Secure Meetings with Defense Counsel

  (“Motion to Compel”).      [Petition, Decl. of Eric A. Seitz (“Seitz

  Decl.”), Exh. 7.2]     In his September 4, 2020 declaration in

  support of the Motion to Compel, Mr. Seitz stated that, while

  Willis has been held without bail, Mr. Seitz had “been unable to

  visit with him or to otherwise consult or communicate with him

  regarding his defense and the preparations for a trial” in the

  state circuit court case.       [Id., Exh. 7 at PageID #: 105, ¶ 3.]

  Further, Mr. Seitz stated:

                    (4) I am informed and believe that all
              attorney visits at OCCC have been cancelled and,
              in any event, it would be unsafe for me to visit
              him at that location in which there have been
              over three hundred confirmed cases of COVID-19
              among inmates and staff in the past month or
              less.

                   (5) I have made repeated attempts to
              contact Mr. Willis by telephone and only have
              been allowed to speak with him briefly on three
              occasions when he has called my office collect on
              telephone lines that are not secure.

                   (6) I have written letters to the warden at
              OCCC and to the Director of Public Safety
              requesting their assistance so that I can confer
              with Mr. Willis in a timely and secure matter,
              [sic] but they have not responded or provided any
              assistance whatsoever.




        2Eric Seitz, Esq., is Willis’s counsel, in the instant case
  and in all state court proceedings addressed in this Order.
                                       5
Case 1:20-cv-00386-LEK-KJM Document 11 Filed 03/29/21 Page 6 of 13   PageID #: 468



  [Id., Exh. 7 at PageID #: 105-06.]        The relief requested in the

  Motion to Compel was a court order requiring the State of

  Hawai`i to transport Willis to an unspecified “safe and secure

  location” where Mr. Seitz and his associates could meet with

  Willis to prepare for trial.       [Id., Exh. 7 at PageID #: 106,

  ¶ 8.]

               Along with the Motion to Compel, Willis filed an ex

  parte motion to shorten time for the hearing on the Motion to

  Compel.     [Id., Exh. 8.]   The ex parte motion was denied, and the

  Motion to Compel was scheduled for hearing on October 7, 2020.

  [Id., Exh. 9 (electronic notice of the denial of the ex parte

  motion).]    Neither Willis nor the Warden has submitted evidence

  regarding the outcome of the Motion to Compel.          According to the

  court minutes available in the state circuit court’s electronic

  case filing system, a videoconference hearing on the Motion to

  Compel was held on October 7, 2020, with the participation of

  the Warden and Deputy Attorney General Lisa Itomura, on behalf

  of the State of Hawai`i Department of Public Safety.           State v.

  Willis, 1CPC-XX-XXXXXXX, dkt. no. 83.3        The state circuit court

  denied the Motion to Compel, but it “requested” that the Warden



         The Court takes judicial notice of the case-related events
          3

  reflected in the court records of Willis’s state circuit court
  case because those events are “not subject to reasonable dispute
  because” they “can be accurately and readily determined from
  sources whose accuracy cannot reasonably be questioned.” See
  Fed. R. Evid. 201(b)(2).
                                       6
Case 1:20-cv-00386-LEK-KJM Document 11 Filed 03/29/21 Page 7 of 13   PageID #: 469



  and Ms. Itomura look into and address any flaws in OCCC’s system

  for collect calls and that they arrange videoconference meetings

  between Willis and Mr. Seitz.       Id.   The prosecution was directed

  to prepare a proposed order.       Id.    The prosecution submitted a

  proposed order on October 23, 2020, but it apparently has not

  been signed by the state circuit court.         See State v. Willis,

  1CPC-XX-XXXXXXX, dkt. no. 84.

              In the instant Petition, Willis contends the bail

  determinations in the state circuit court case have violated his

  rights under the Eighth Amendment excessive bail clause and the

  Fourteenth Amendment due process clause, and he seeks to have

  his original bail of $200,000.00, which was established by the

  state district court, restored.        He also argues he has been

  deprived of the opportunity to meet with counsel to prepare for

  trial, in violation of his Sixth Amendment right to adequate

  representation by counsel.

                                   STANDARD

              This district court has stated:

                   When a . . . state prisoner contends that he
              “is in custody in violation of the Constitution
              or laws or treaties of the United States,” § 2241
              confers a general grant of habeas jurisdiction.
              28 U.S.C. § 2241(a) and (c)(3). A district court
              considering an application for a writ of habeas
              corpus shall “award the writ or issue an order
              directing the respondent to show cause why the
              writ should not be granted, unless it appears
              from the application that the applicant or person


                                       7
Case 1:20-cv-00386-LEK-KJM Document 11 Filed 03/29/21 Page 8 of 13   PageID #: 470



              detained is not entitled thereto.”        28 U.S.C.
              § 2243.

                    . . . .

                   “Federal law opens two main avenues to
              relief on complaints related to imprisonment: a
              petition for writ of habeas corpus, 28 U.S.C.
              § 2254, and a complaint under . . . 42 U.S.C.
              § 1983.” Muhammad v. Close, 540 U.S. 749, 750
              (2004) (per curiam). Habeas relief extends to a
              prisoner in custody under the authority of the
              United States. See 28 U.S.C. § 2241. A
              petitioner challenging the manner, location, or
              conditions of the execution of his sentence must
              file a petition for writ of habeas corpus under
              28 U.S.C. § 2241. See, e.g., United States v.
              Giddings, 740 F.2d 770, 772 (9th Cir. 1984);
              Brown v. United States, 610 F.2d 672, 677 (9th
              Cir. 19[8]0) (distinguishing between a § 2255
              petition, which tests the imposed sentence, with
              a § 2241, which tests the sentence “as it is
              being executed”). “Challenges to the validity of
              any confinement or to particulars affecting its
              duration are the province of habeas corpus.”
              Muhammad, 540 U.S. at 750 (citation omitted);
              Nettles v. Grounds, 830 F.3d 922, 934 (9th Cir.
              2016) (en banc) (holding that a prisoner’s claims
              are within the core of habeas corpus if they
              challenge the fact or duration of his conviction
              or sentence).

  Schulze v. Fed. Bureau of Prisons, CIVIL NO. 19-00669 JAO-WRP,

  2019 WL 7038254, at *1–2 (D. Hawai`i Dec. 20, 2019) (some

  alterations in Schulze).

              Because the issues raised in Willis’s Petition are

  legal issues that can be conclusively decided based on the

  parties’ submissions, an evidentiary hearing is not necessary.

  See Anderson v. United States, 898 F.2d 751, 753 (9th Cir. 1990)

  (per curiam) (“because the record conclusively shows that

                                       8
Case 1:20-cv-00386-LEK-KJM Document 11 Filed 03/29/21 Page 9 of 13   PageID #: 471



  petitioner is not entitled to habeas corpus under 28 U.S.C.

  § 2241, no evidentiary hearing was required”).

                                  DISCUSSION

  I.    Younger Abstention

              This district court has stated,

              a federal court is prohibited from enjoining a
              state criminal proceeding without a valid showing
              of “extraordinary circumstances” warranting
              federal intervention. Younger v. Harris, 401
              U.S. 37, 43-54 (1971). Under Younger, federal
              courts may not stay or enjoin pending state
              criminal court proceedings, nor grant monetary
              damages for constitutional violations arising
              from them. See Mann v. Jett, 781 F.2d 1448, 1449
              (9th Cir. 1986).

                   Younger abstention is appropriate when state
              court proceedings (1) are ongoing; (2) implicate
              important state interests; and (3) provide an
              adequate opportunity to raise the constitutional
              claims. See Middlesex Cty. Ethics Comm. v. Garden
              State Bar Ass’n, 457 U.S. 423, 432 (1982);[4]
              Arevalo v. Hennessy, 882 F.3d 763, 765 (9th Cir.
              2018); Baffert v. Cal. Horse Racing Bd., 332 F.3d
              613, 617 (9th Cir. 2003). When Younger is
              satisfied, a federal court may exercise
              jurisdiction only when state proceedings are
              conducted in bad faith or extraordinary
              circumstances exist. See Baffert, 332 F.3d at
              617.

        4Younger and subsequent cases applying the Younger
  analysis, such as Middlesex County Ethics Commission, have been
  limited to “three exceptional categories” of cases: “ongoing
  state criminal prosecutions”; “certain civil enforcement
  proceedings”; and “pending civil proceedings involving certain
  orders uniquely in furtherance of the state courts’ ability to
  perform their judicial functions.” Sprint Commc’ns, Inc. v.
  Jacobs, 571 U.S. 69, 78 (2013) (alteration, citations, and
  internal quotation marks omitted). Because Willis’s state
  circuit court case falls with the first category, the
  traditional Younger analysis applies.
                                       9
Case 1:20-cv-00386-LEK-KJM Document 11 Filed 03/29/21 Page 10 of 13   PageID #:
                                    472




 McCoy v. Sequeira, CIV. NO. 20-00384 DKW-RT, 2020 WL 5604031, at

 *3 (D. Hawai`i Sept. 18, 2020) (some citations omitted).

            According to the state circuit court’s records,

 Willis’s case is scheduled for trial the week of June 7, 2021.

 State v. Willis, 1CPC-XX-XXXXXXX, dkt. no. 175.          Thus, the first

 requirement for Younger abstention is met because Willis’s state

 circuit court case is ongoing.       See McCoy, 2020 WL 5604031, at

 *3 (citing Burton v. Stewart, 549 U.S. 147, 156 (2007) (“Final

 judgment in a criminal case means sentence.         The sentence is the

 judgment.” (citation omitted))).

            The second requirement is also met because the State

 of Hawai`i “has an important interest in enforcing its criminal

 laws and maintaining the integrity of its criminal proceedings.”

 See id. (citing Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 13

 (1987) (explaining that enforcement of state court judgments and

 orders implicates important state interests); California v.

 Mesa, 813 F.2d 960, 966 (9th Cir. 1987) (“[A state’s] ability to

 protect its citizens from violence and other breaches of the

 peace through enforcement of criminal laws is the centermost

 pillar of sovereignty.”)).

            As to the third Younger requirement, Willis had

 adequate opportunities to bring challenges in the state courts

 regarding his bail status and his lack of access to his counsel,


                                     10
Case 1:20-cv-00386-LEK-KJM Document 11 Filed 03/29/21 Page 11 of 13   PageID #:
                                    473


 and he will have further opportunities as the state circuit

 court case proceeds.     In addition to the proceedings discussed

 supra, Willis filed another petition seeking a writ of habeas

 corpus and/or mandamus from the Hawai`i Supreme Court on

 December 21, 2020; that petition was also denied.          See Willis v.

 Souza, SCPW-XX-XXXXXXX, 2021 WL 82384 (Hawai`i Jan. 11, 2021).

 On December 15, 2020, Willis filed a motion in the state circuit

 court case, seeking release on terms of supervision.           State v.

 Willis, 1CPC-XX-XXXXXXX, dkt. no. 101.        That motion was denied

 on March 22, 2021.     Id., dkt. no. 165.     Nothing in the record of

 the instant case suggests that Willis cannot further challenge

 the state circuit court’s rulings on the issues identified in

 his current Petition after the resolution of the state circuit

 court case, when he takes his direct appeal to the state

 appellate courts.     See McCoy, 2020 WL 5604031, at *3 (“‘The

 “adequate opportunity” prong of Younger . . . requires only the

 absence of “procedural bars” to raising a federal claim in the

 state proceedings.’” (alteration in McCoy) (quoting Commc’ns

 Telesystems Int’l v. Cal. Pub. Util. Comm’n, 196 F.3d 1011, 1020

 (9th Cir. 1999))).

            Thus, all of the requirements for Younger abstention

 are present in this case.      Willis has not presented any evidence

 which indicates: that the prosecution is litigating the state

 circuit court case in bad faith; that the state courts are

                                     11
Case 1:20-cv-00386-LEK-KJM Document 11 Filed 03/29/21 Page 12 of 13   PageID #:
                                    474


 handling the case in bad faith; or that there are other

 extraordinary circumstances which warrant an exception to the

 Younger abstention doctrine.       See Baffert, 332 F.3d at 617.

 This Court must therefore abstain from interfering with Willis’s

 state circuit court case at this time.        Cf. McCoy, 2020 WL

 5604031, at *3 (“The Court must abstain from interfering in

 McCoy’s ongoing state criminal proceedings until they are

 concluded through direct appeal.”).

            Willis’s Petition must be dismissed, without prejudice

 to the filing of a new § 2241 petition, if one is appropriate

 after the conclusion of the state circuit court case.

 II.   Certificate of Appealability

            Because this Order denies Willis habeas relief, this

 Court must address whether he is entitled to a certificate of

 appealability.    In the context of a 28 U.S.C. § 2254 petition,5

 this district court has stated:

                 Rule 11(a) of the Rules Governing
            Section 2254 Cases requires a district court to
            rule on whether a petitioner is entitled to a
            certificate of appealability when it enters a
            final order adverse to the applicant. See also,

       5The rules applicable to § 2254 petitions also apply to
 petitions brought under § 2241. See, e.g., Tanner v. MacDonald,
 Civ. No. 11-00255 SOM/RLP, 2011 WL 1598838, at *1 n.2 (D.
 Hawai`i Apr. 27, 2011) (some citations omitted) (citing Castillo
 v. Pratt, 162 F. Supp. 2d 575, 577 (N.D. Tex. 2001); United
 States v. Recinos–Gallegos, 151 F. Supp. 2d 659 (D. Md. 2001));
 see also § 2254 Rule 1(b) (“The district court may apply any or
 all of these rules to a habeas corpus petition not covered by
 Rule 1(a).”).
                                     12
Case 1:20-cv-00386-LEK-KJM Document 11 Filed 03/29/21 Page 13 of 13   PageID #:
                                    475


            Fed. R. App. P. 22(b). Reasonable jurists would
            not find the dismissal of Williams’s Petition as
            unexhausted as debatable or wrong. See Gonzalez
            v. Thaler, 565 U.S. 134, 141 (2012).

 Williams v. Espinda, CIV. NO. 19-00478 LEK-RT, 2019 WL 4418016,

 at *4 (D. Hawai`i Sept. 16, 2019).        Reasonable jurists would not

 find that the rulings in this Order regarding Willis’s Petition

 are debatable.    A certificate of appealability therefore will

 not be issued.

                                 CONCLUSION

            For the foregoing reasons, Willis’s Petition for Writ

 of Habeas Corpus, filed September 1, 2020, is HEREBY DENIED.

 The Clerk’s Office is DIRECTED to enter judgment in favor of the

 Warden and to close the case on April 13, 2021, unless Willis

 files a timely motion for reconsideration of the instant Order.

 In addition, this Court DENIES a certificate of appealability.

            IT IS SO ORDERED.

            DATED AT HONOLULU, HAWAII, March 29, 2021.




 ERIK WILLIS VS. FRANCIS SEQUEIRA, ETC.; CV 20-00386 LEK-KJM;
 ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS AND DENYING
 CERTIFICATE OF APPEALABILITY



                                     13
